Citation Nr: 0640106	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-33 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus 
secondary to exposure to herbicides (the dioxin in Agent 
Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from September 1963 to 
September 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Travel Board hearing in October 
2006 before the undersigned Veterans Law Judge.  His 
representative submitted additional evidence during the 
hearing - a copy of an Army Regulation.  And he indicated 
that, if necessary, he was waiving the right to have this 
additional evidence initially considered by the RO.  See 
38 C.F.R. §§ 20.800, 20.1304 (2006).  See also Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  According to the available evidence of record, it is just 
as likely as not the veteran served in Vietnam where he is 
presumed to have been exposed to herbicides.  And Type II 
Diabetes Mellitus is one of the conditions VA has determined 
presumptively results from that exposure.

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, it is presumed 
the veteran's diabetes mellitus was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent possible, 
the notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.  See also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A May 2002 RO letter issued prior to the July 2002 rating 
decision at issue provided the requisite VCAA notice to the 
veteran, and a more recent September 2006 letter informed him 
how downstream disability ratings and effective dates are 
assigned and the type of evidence impacting those 
determinations.  More importantly, though, since the Board is 
granting his claim - in full, any concerns about whether 
there has been compliance with the notice and duty to assist 
provisions of the VCAA are in any event moot, so 
inconsequential and therefore, even worst case scenario, at 
most harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  Diabetes is one of the 
diseases included, if it manifests at any time after service 
to a degree of 10 percent.  Id.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  



Private treatment records reflect the veteran was diagnosed 
with diabetes mellitus at least as of 2001.  His military 
personnel records, including his DD Form 214, reflect that 
his foreign service was performed in Okinawa, Japan, from 
March 1964 to September 1965.  He asserts, however, that 
during his tour of duty in Okinawa he was detailed on 
temporary duty (TDY) to Vietnam for approximately four to 
five months in 1964.  His VA Form 9, Substantive Appeal, 
shows the dates of that service as from July to November 
1964.  Neither his military personnel nor service medical 
records contain any direct evidence of his having set foot in 
Vietnam.  His personnel records, however, do contain 
probative circumstantial evidence raising a distinct 
probability that he in fact served in Vietnam.

The veteran's Army Form 20, and his DD Form 214, indicates he 
was awarded the Armed Forces Expeditionary Medal (AEM).  And 
during the recent hearing, his representative submitted a 
copy of an excerpt of Army Regulation (AR) 600-8-22, Military 
Awards, dated February 1995.  This regulation provides only 
two scenarios for which the veteran may have qualified for 
award of the AEM.  They are:  service with a unit involved in 
designated U.S. military operations in the Congo from 
November 23 to 27, 1964; or, for service with a unit 
providing direct operations of assistance to a friendly 
nation.  The period listed for Vietnam is July 1, 1958 to 
July 3, 1965.  See AR 600-8-22, paragraphs 2-12c(6), e(2).

Although the veteran's military personnel records contain no 
specific entries of his having served in the Pacific region 
other than in Okinawa, copies of a portion of his military 
pay records confirm he traveled on TDY from mid-September 
1964 to 
mid-October 1964, and from mid-October 1964 to December 1, 
1964, and that he drew advanced pay for that purpose, which 
was offset against the amount ultimately due him.  Similar to 
his personnel records, the copy of the temporary pay card 
does not reflect where he went on TDY.

That notwithstanding, the veteran is entitled to the benefit 
of the doubt where the evidence for and against his claim is 
roughly in balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001).

The Board notes that a tour of duty in Vietnam for the length 
of time the veteran says he served would have qualified him 
for the Vietnam Service Medal (VSM).  While actual physical 
service in Vietnam was not necessary to qualify for the VSM, 
and thus would not be dispositive of the issue, that medal is 
not authorized for Vietnam service performed prior to July 8, 
1965.  See AR 600-8-22, paragraph 
2-13.  So the fact that the veteran's records do not reflect 
the award of the VSM is not evidence against his claim.

The Board has no basis on which to infer that the veteran's 
personnel records are incorrect concerning his receipt of the 
AEM.  Per AR 600-8-22, paragraph 2-12, he had to have served 
in either the Congo or Vietnam to have received it.  Service 
in the Congo seems very unlikely under the circumstances 
presented in this case, leaving only the possibility of his 
service in Vietnam, as alleged.

As further support of his claim, the veteran has submitted 
several photographs that appear to have been taken in a 
barracks-like environment.  They depict at least one 
uniformed person of apparent Asian nationality.

So all things considered, it is just as likely as not the 
veteran served in Vietnam as he alleges.  Consequently, he is 
given the benefit of the doubt concerning this and his 
service in Vietnam established.  And as a Vietnam era 
veteran, it is presumed he was exposed to Agent Orange while 
there.  He also has a confirmed diagnosis of Type II Diabetes 
Mellitus, which is one of the conditions that VA 
has determined presumptively results from Agent Orange 
exposure.  So the requirements for granting service 
connection on this presumptive basis have been met.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for diabetes mellitus 
secondary to presumed exposure to herbicides is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


